[Cite as State v. Harris, 2017-Ohio-1150.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. Nos.      28229
                                                                    28230
        Appellee                                                    28231

        v.

ANTHONY HARRIS                                       APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
        Appellant                                    COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE Nos. CR 2015 07 2055
                                                                CR 2015 07 2238
                                                                CR 2015 09 2924

                                  DECISION AND JOURNAL ENTRY

Dated: March 29, 2017



        CARR, Judge.

        {¶1}     Appellant, Anthony Harris, appeals the judgment of the Summit County Court of

Common Pleas. This Court affirms.

                                                I.

        {¶2}     In 2015, the Summit County Grand Jury handed down three separate indictments

charging Harris with a bevy of criminal offenses. Harris initially pleaded not guilty to all of the

charges. Prior to the commencement of trial, Harris moved to have all of the charges against him

dismissed on speedy trial grounds pursuant to R.C. 2945.71, et seq. The trial court denied the

motion to dismiss on the basis that the State complied with the statutory timeframe and the

frequent continuances in the matter were attributable to the defendant.         Harris eventually

withdrew his pleas of not guilty and pleaded guilty to a total of nine counts of forgery. The
                                                 2


remaining charges against Harris were dismissed. The trial court imposed a six-month prison

term for each offense and ordered that all of the sentences in the three cases be served

consecutively to each other. The sentencing entries for all three cases were journalized on April

8, 2016.

       {¶3}    On appeal, Harris raises one assignment of error.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       FAILED TO DISMISS THE CHARGES AGAINST MR. HARRIS ON SPEEDY
       TRIAL GROUNDS[.]

       {¶4}    In his sole assignment of error, Harris contends that the trial court erred by not

dismissing the charges against him on statutory speedy trial grounds. This Court disagrees.

       {¶5}    R.C. 2945.71 sets forth the statutory speedy trial right in Ohio. The Supreme

Court of Ohio has long held that “[a] plea of guilty waives a defendant’s right to challenge his or

her conviction on statutory speedy trial grounds[.]” State v. Kelley, 57 Ohio St. 3d 127 (1991), at

paragraph one of the syllabus. Even where a criminal defendant filed a motion to dismiss on

statutory speedy trial grounds in the trial court, the defendant waives the right to raise that issue

on appeal by entering a plea of guilty to the charges against him. State v. Dyson, 9th Dist.

Wayne No. 09CA0055, 2010-Ohio-6452, ¶ 8-9. In this case, Harris pleaded guilty to numerous

criminal charges after the trial court denied his motion to dismiss. Harris’ sole argument on

appeal is that the trial court should have dismissed the charges against him pursuant to R.C.

2945.71, et seq. As Harris waived this argument by pleading guilty, he cannot prevail on his

assignment of error. See Dyson at ¶ 8-9.

       {¶6}    Harris’ assignment of error is overruled.
                                                 3


                                                III.

       {¶7}    Harris’ assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       DONNA J. CARR
                                                       FOR THE COURT

HENSAL, P. J.
CALLAHAN, J.
CONCUR.

APPEARANCES:

GREGORY A. PRICE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.